Citation Nr: 1207482	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-13 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for dizziness and vertigo, claimed as secondary to service-connected bilateral otitis media, mastoiditis and cholesteotoma with dizziness.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from February 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

The Board previously remanded this matter in July 2010.  The Board also finds that there has been substantial compliance with its July 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The decision below grants service connection for dizziness and vertigo.  The Board notes that the assignment of a disability rating for dizziness and vertigo will be effectuated by the RO.  The Board notes parenthetically that the January 2011 Statement of the Case found that a separate evaluation was not assignable for dizziness and vertigo because the evidence did not show that the Veteran has symptoms of occasional dizziness.  VA  medical records reflect occasional episodes of spinning vertigo, and such episodes were noted in VA treatment records dated in 2003 and 2009.   


FINDING OF FACT

Dizziness and vertigo is proximately due to service-connected bilateral otitis media, mastoiditis and cholesteotoma.  


CONCLUSION OF LAW

Service connection for dizziness and vertigo is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).  
  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.   

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011). 

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

A March 2005 letter provided the Veteran with notice of the evidence required to  substantiate the claim for service connection for dizziness and vertigo.  The letter explained VA's duty to assist and explained what evidence VA was responsible for obtaining and what evidence VA would attempt to obtain on the Veteran's behalf.  A June 2009 letter provided notice of how disability ratings and effective dates are determined. 

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has been afforded VA examinations. 

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993). 
II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131. 

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110  and § 3.310(a), when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The Veteran's claim was received prior to October 10, 2006, and therefore, the new provisions are not applicable.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service from February 1974 to April 1979 and from December 1979 to February 1982.  

A September 1979 rating decision granted service connection for bilateral otitis media, mastoiditis and cholesteatomas and bilateral hearing loss.  

The Veteran claims entitlement to service connection for dizziness and vertigo, as secondary to service-connected bilateral otitis media, mastoiditis and cholesteotoma with dizziness.  In statements in support of his claim, the Veteran and his representative contend  that the Veteran had dizziness after his first ear surgery in 1977 and that his dizziness became worse after ear surgery in February 2008. 

The Veteran had a VA examination in July 2005.  The examiner diagnosed dizziness, unlikely otologic in nature due to normal ENG.  

A VA ENT progress note dated in February 2010 indicates that the Veteran presented with a complaint of dizziness.  He reported dizziness for 20 years.  He stated that this started after his first ear surgery in 1977.  He described an off-balance sensation.  He denied any spinning episodes or true vertigo.  He reported that the dizziness had been more stable until the last year when it had become more frequent.  It was noted that he ambulated with a cane.  The Veteran felt that the worsening in his dizziness began after his last ear surgery in February 2008.  He had continued to have intermittent left otorrhea since his last surgery and had been unable to wear a hearing aid in that ear.  It was noted that the Veteran wore a hearing aid in the right ear.  

An ENG examination was completed.  The examiner noted that caloric testing was not performed due to the history of bilateral middle ear surgeries.  The examiner diagnosed dizziness and left otorrhea.  The examiner noted that ENG testing completed in 2005 did not indicate a peripheral vestibular disorder.  

The examiner opined that the Veteran does not have a peripheral vestibular disorder; therefore, his dizziness is not caused by, or a result of his service-connected conditions of bilateral otitis media, mastoiditis and cholesteotoma.  The examiner explained that the Veteran has a negative ENG examination from 2005.

In July 2010, the Board remanded this matter in order to obtain a VA examination.  In May 2011, a VA physician assistant reviewed the claims file and concluded that the Veteran's vertigo is "at least as likely as not" caused by, or due to, service-connected bilateral otitis media, mastoiditis and cholesteotoma.  The examiner explained that the Veteran did not begin to have vertigo until the surgery on his ears in 1977.  The examiner noted that he continued to complain of intermittent vertigo, as indicated in the claims file.  The examiner also noted that the current level of severity of vertigo had increased since his last ear surgery in 2008.  The examiner concluded that vertigo is at least as likely as not caused by, or due to, service-connected bilateral otitis media, mastoiditis and cholesteotoma.  

In this case the competent medical evidence of record supports the claim, as the May 2011 medical opinion determined that the Veteran's dizziness and vertigo are proximately due to service-connected otitis media.  Accordingly, service connection for dizziness and vertigo is warranted.  38 C.F.R. § 3.310.   






ORDER

Service connection for dizziness and vertigo is granted.  


___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


